DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “major surfaces” in line 3.  It is unknown what the term “major” means in the context of the claims.
Claim 22 recites the limitation “freeze-dried fruit or vegetable juice” in line 4.  The term “juice” is defined as the liquid obtained from fruit or vegetables, which is in direct contradiction with freeze-dried fruit.  It is unclear if the fruit is freeze-dried or if the fruit is in liquid form.
Claim 22 recites the limitation “an internally facing surface” in lines 5-6.  It is unclear what structure “an internally facing surface” is associated with.
Clarification is required.
Claims 23-28 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Austin et al. US 2014/0287104 in view of Peterson et al. US 2011/0076361 (cited on Information Disclosure Statement filed June 2, 2021), MacMahon et al. US 2009/0311384 (cited on Information Disclosure Statement filed June 2, 2021), and Beaulieu et al. US 2010/0303964.
Regarding Claim 22, Austin et al. discloses a sealed flexible cartridge (capsule 50) comprising a sealed pouch having a main compartment (beverage preparation chamber 51) and inlet (area adjacent nozzle) (‘104, Paragraph [0055]) and outlet 
Austin et al. is silent regarding the expandable main compartment containing freeze dried fruit and/or vegetable ingredients and/or vegetable juice and at least one of the major surfaces being ridged, corrugated or dimpled on at least an internally facing surface.
Peterson et al. discloses a sealed flexible cartridge (‘361, Paragraph [0049]) comprising freeze-dried fruit (‘361, Paragraph [0050]).  MacMahon et al. discloses a sealed cartridge (pod) comprising fruit juice (‘384, Paragraphs [0001] and [0041]) wherein the cartridge (pod) is flexible (‘384, Paragraph [0015]).
Austin et al., Peterson et al., and MacMahon et al. are all directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage ingredients used in the flexible cartridge of Austin et al. and use freeze-dried fruit as taught by Peterson et al. or fruit juice as taught by MacMahon et al. based upon the particular type of beverage desired to be made by a particular consumer.  Peterson et al. teaches that freeze-dried fruit was a known and conventional beverage ingredients used in beverage capsules.  Similarly, MacMahon et al. teaches that fruit juice was a known and conventional beverage ingredient used in beverage capsules.
Further regarding Claim 22, Austin et al. modified with Peterson et al. and MacMahon et al. is silent regarding at least one of the major surfaces being ridged, corrugated, or dimpled on at least an internally facing surface.
Beaulieu et al. discloses a sealed flexible coffee capsule sachet (‘964, Paragraph [0051]) comprising a corrugated sidewall (‘964, Paragraph [0032]).
Both Austin et al. and Beaulieu et al. are directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible beverage cartridge of Austin et al. to have at last one major surface being corrugated on at least one internally facing surface since Beaulieu et al. teaches that it was known and conventional to construct the sidewall of a flexible cartridge with corrugations.
Regarding Claim 23, Austin et al. discloses the expandable main compartment (beverage preparation chamber 51) comprising a compressible foam filter (filter element 53) adjacent the outlet section (central outlet gap of intermediate seam 52) (‘104, FIG. 5) (‘104, Paragraphs [0047] and [0066]).
Further regarding Claim 23, the limitations “adapted to be acted on by a kneading system of a machine” are seen to be recitations regarding the intended use of the “sealed flexible cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 24, Austin et al. discloses a non-return valve (nozzle) adjacent the inlet section to allow water to enter but not exit the expandable main compartment (beverage preparation chamber 51) (‘104, FIG. 5) (‘104, Paragraphs [0055] and [0073]).
Regarding Claim 25, Austin et al. discloses the expandable main compartment (beverage preparation chamber 51) comprising a permeable wall (at central outlet gap of intermediate seam 52) (‘104, FIG. 5) (‘104, Paragraph [0066]).
Further regarding Claim 25, the limitations “such that during activation of a kneading system at last part of the contents of the sealed flexible cartridge is pushed through the one or more permeable walls to facilitate the mixing and homogenization of a beverage” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 23 provided above.
Regarding Claim 26, Austin et al. discloses a separately sealed compartment (beverage collecting/conditioning chamber 54) disposed in the outlet section downstream of the filter (‘104, FIG. 5) (‘104, Paragraph [0066]).
Further regarding Claim 26, the limitations “to house additional ingredients” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 23 provided above.  The beverage collecting/conditioning chamber 54 is capable of housing additional ingredients.
Claims 22, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seward et al. US 4,886,674 in view of Peterson et al. US 2011/0076361 (cited on Information Disclosure Statement filed June 2, 2021), MacMahon et al. US 2009/0311384 (cited on Information Disclosure Statement filed June 2, 2021), and Beaulieu et al. US 2010/0303964.
It is noted that this first set of rejections using modified Seward et al. utilizes an interpretation of the expandable main compartment being read on only the compartment disposed above web 8.
Regarding Claim 22, Seward et al. discloses a sealed flexible cartridge comprising a sealed pouch having an expandable main chamber (compartment disposed above web 8) and inlet (area adjacent nozzle) and outlet sections (area adjacent coarse web 8) that merge with the expandable main compartment.  The main compartment has major surfaces on each side and contains food ingredients (ingredients 14) (‘674, FIG. 5) (‘674, Column 3, lines 46-66).
Seward et al. is silent regarding the expandable main compartment containing freeze dried fruit and/or vegetable ingredients and/or vegetable juice and at least one of the major surfaces being ridged, corrugated or dimpled on at least an internally facing surface.
Peterson et al. discloses a sealed flexible cartridge (‘361, Paragraph [0049]) comprising freeze-dried fruit (‘361, Paragraph [0050]).  MacMahon et al. discloses a sealed cartridge (pod) comprising fruit juice (‘384, Paragraphs [0001] and [0041]) wherein the cartridge (pod) is flexible (‘384, Paragraph [0015]).
Seward et al., Peterson et al., and MacMahon et al. are all directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage ingredients 
Further regarding Claim 22, Seward et al. modified with Peterson et al. and MacMahon et al. is silent regarding at least one of the major surfaces being ridged, corrugated, or dimpled on at least an internally facing surface.
Beaulieu et al. discloses a sealed flexible coffee capsule sachet (‘964, Paragraph [0051]) comprising a corrugated sidewall (‘964, Paragraph [0032]).
Both Seward et al. and Beaulieu et al. are directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible beverage cartridge of Seward et al. to have at last one major surface being corrugated on at least one internally facing surface since Beaulieu et al. teaches that it was known and conventional to construct the sidewall of a flexible cartridge with corrugations.
Regarding Claim 24, Seward et al. discloses a non-return valve (nozzle) adjacent the inlet section to allow water to enter but not exit the main compartment (‘674, FIG. 5) (‘674, Column 3, lines 54-58).
Regarding Claim 26, Seward et al. discloses a separately sealed compartment (compartment B) disposed in the outlet section downstream of the filter (‘674, FIG. 5) (‘674, Column 3, lines 46-66).
Further regarding Claim 26, the limitations “to house additional ingredients” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 23 provided above.  Nevertheless, Seward et al. explicitly teaches the separately sealed compartment (compartment B) housing additional ingredients (soup noodles) (‘674, Column 3, lines 46-66).
Claims 22, 24, and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seward et al. US 4,886,674 in view of Peterson et al. US 2011/0076361 (cited on Information Disclosure Statement filed June 2, 2021), MacMahon et al. US 2009/0311384 (cited on Information Disclosure Statement filed June 2, 2021), and Beaulieu et al. US 2010/0303964.
It is noted that this second set of rejections using modified Seward et al. utilizes an interpretation of the expandable main compartment being read on both the compartment disposed above web 8 as well as compartment B.
Regarding Claim 22, Seward et al. discloses a sealed flexible cartridge comprising a sealed pouch having an expandable main chamber (compartment disposed above web 8 in combination with compartment B) and inlet (area adjacent nozzle) and outlet sections (area adjacent coarse web 8) that merge with the expandable main compartment.  The main compartment has major surfaces on each side and contains food ingredients (ingredients 14) (‘674, FIG. 5) (‘674, Column 3, lines 46-66).
Seward et al. is silent regarding the expandable main compartment containing freeze dried fruit and/or vegetable ingredients and/or vegetable juice and at least one of 
Peterson et al. discloses a sealed flexible cartridge (‘361, Paragraph [0049]) comprising freeze-dried fruit (‘361, Paragraph [0050]).  MacMahon et al. discloses a sealed cartridge (pod) comprising fruit juice (‘384, Paragraphs [0001] and [0041]) wherein the cartridge (pod) is flexible (‘384, Paragraph [0015]).
Seward et al., Peterson et al., and MacMahon et al. are all directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage ingredients used in the flexible cartridge of Seward et al. and use freeze-dried fruit as taught by Peterson et al. or fruit juice as taught by MacMahon et al. based upon the particular type of beverage desired to be made by a particular consumer.  Peterson et al. teaches that freeze-dried fruit was a known and conventional beverage ingredients used in beverage capsules.  Similarly, MacMahon et al. teaches that fruit juice was a known and conventional beverage ingredient used in beverage capsules.
Further regarding Claim 22, Seward et al. modified with Peterson et al. and MacMahon et al. is silent regarding at least one of the major surfaces being ridged, corrugated, or dimpled on at least an internally facing surface.
Beaulieu et al. discloses a sealed flexible coffee capsule sachet (‘964, Paragraph [0051]) comprising a corrugated sidewall (‘964, Paragraph [0032]).
Both Seward et al. and Beaulieu et al. are directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible beverage cartridge of 
Regarding Claim 24, Seward et al. discloses a non-return valve (nozzle) adjacent the inlet section to allow water to enter but not exit the main compartment (‘674, FIG. 5) (‘674, Column 3, lines 54-58).
Regarding Claims 27-28, Seward et al. discloses the main compartment being divided into multiple ingredient compartments (compartment disposed above web 8 in combination with compartment B) (‘674, FIG. 5).  The first compartment disposed above web 8 has a separate inlet section (area adjacent nozzle) and a separate outlet section (area adjacent web 8) whereas the second compartment (compartment B) has a separate inlet section (area adjacent web 8) and a separate outlet section (bottom seam 6) (‘674, FIG. 5).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 4 of the Remarks with respect to the rejections to 35 USC 112(b) that the term “major surfaces” is described in Paragraphs 32, 37, and 42 of the Specification and illustrated in Figures 8, 8A, and 8B and alleges that one of 
Examiner argues it is important not to import into a claim limitations that are not part of the claim and that it is improper to import claim limitations from the specification (MPEP § 2111.01.II.).  Furthermore, applicant does not explain what the term “major” means in the context of the claims.  Therefore, this particular rejections has been maintained.  Examiner notes that applicant does not argue the rejections to 35 USC 112(b) regarding the limitation “freeze-dried fruit or vegetable juice” or “an internally facing surface.”  These particular limitations have been maintained herein.
Applicant argues on Page 5 of the Remarks that Austin is deficient with respect to the contents of the capsule and the texture of at least one of its major surfaces being ridged, corrugated, or dimpled of at least one inwardly facing major surface of the cartridge.  Applicant continues that Austin contains no mention of kneading mechanisms that would necessitate textural modification such as ridges, corrugation or dimples.  Applicant continues on Page 6 of the Remarks that Austin is silent with respect to a kneading mechanisms as a feature of the beverage dispensing system.
Examiner notes that Beaulieu et al. is being relied upon to teach the limitations regarding one of the major surfaces of the expandable main compartment (of container 12) being corrugated (‘964, Paragraph [0032]).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the kneading mechanism is a 
Applicant argues on Page 8 of the Remarks that Peterson does not teach a sealed flexible expandable cartridge at least one of the internally facing major surfaces of which is ridged, corrugated, or dimpled and that Peterson teaches a cartridge that is rigid and/or resilient that tends to maintain its shape and that Peterson does not teach the application of shear force to the ingredients within a cartridge.
Examiner notes that Peterson is being relied upon to teach the limitations regarding the sealed flexible cartridge comprising freeze dried fruit (‘361, Paragraph [0041]) wherein the cartridge is made of a flexible sachet material (‘361, Paragraph [0049]).  The disclosure of the cartridge of Peterson to be made of a flexible sachet explicitly discloses an embodiment of a flexible expandable cartridge.  Additionally, the arguments regarding the application of shear force to the ingredients within a cartridge are not claimed.  Furthermore, the arguments of applying shear force to the ingredients are directed to a method of using the cartridge.  The elected claims that were examined are directed towards the product of the sealed flexible cartridge.  Furthermore, Beaulieu et al. is being relied upon to teach the limitations regarding at least the internally facing major surfaces being corrugated.  In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Page 8 of the Remarks that MacMahon teaches a pod that is not flexible or textured to permit a mechanisms to act on or from the exterior of the pod to apply shear forces to the ingredients within the pod.
Examiner argues that MacMahon teaches the cartridge (pod) is made of a flexible thin sheet of impermeable material (‘384, Paragraph [0079]).  Additionally, the limitations regarding mechanisms acting on or from the exterior of the pod to apply shear forces to the ingredients within the pod are structures disposed on the beverage machine into which the cartridge is inserted (Specification, Paragraph [0032]).  The claims are only directed towards the sealed flexible cartridge and not towards the method of using a beverage dispensing system comprising the cartridge in combination with the beverage machine.  The beverage machine or the method of use of the capsule in combination with the beverage machine is not claimed in the elected invention.  Additionally, Claim 22 does not recite any mechanism acting on the exterior of the pod to apply shear forces to the ingredients within the pod and applicant argues limitations not commensurate in scope with the claims.  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 8-9 of the Remarks that Beaulieu mentions corrugated in Paragraph 0032 in the context of the sidewall of the cartridge but alleges that the cartridge have a relatively rigid and/or resilient construction and does not show 
Examiner argues Beaulieu et al. discloses the cartridge (container 12) can take on many different shapes including having a corrugated sidewall and that the container has a compliant and/or deformable arrangement like a sachet container (‘964, Paragraph [0032]).  Beaulieu et al. already recognizes that the cartridge can take on the form of many different shapes.  The configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious persuasive configuration of claimed (MPEP § 2144.04.IV.B.).  Furthermore, Kruger US 2011/0142996 discloses a capsule comprising a wall region reinforced by corrugations (plurality of channels) having a greater degree of mechanical stability by preventing lateral buckling (‘996, Paragraph [0006]).  Kruger teaches that it was known in the art to provide corrugations in the sidewall of a capsule for preventing lateral buckling.
Applicant argues on Pages 10-11 of the Remarks that there is no rationale for modifying the web of Seward et al. with corrugated sheet material and that the same field of endeavor of sealed flexible cartridge is not a rationale for constructing a sidewall with any known and conventional manner with corrugations when Beaulieu is silent regarding its function.
Examiner argues Beaulieu et al. discloses the cartridge (container 12) can take on many different shapes including having a corrugated sidewall and that the container has a compliant and/or deformable arrangement like a sachet container (‘964, 
Applicant argues on Page 12 of the Remarks that the Office cannot articulate any rationale for modifying Seward’s web and compartment B by substituting the chicken soup with freeze dried fruit and/or vegetable ingredients and/or freeze dried fruit juice and/or vegetable juice ingredients for chicken soup and substituting the coarse web with a corrugated web.
Examiner argues Beaulieu et al. discloses the cartridge (container 12) can take on many different shapes including having a corrugated sidewall and that the container has a compliant and/or deformable arrangement like a sachet container (‘964, Paragraph [0032]).  Beaulieu et al. already recognizes that the cartridge can take on the form of many different shapes.  The configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious persuasive configuration of claimed (MPEP § 2144.04.IV.B.).  Furthermore, Kruger US 2011/0142996 discloses a capsule comprising a wall region reinforced by corrugations (plurality of channels) having a greater degree of mechanical stability by preventing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792